Exhibit 10.28

 

SEAGATE DEFERRED COMPENSATION SUB-PLAN

 

 

Amended and Restated as of January 1, 2010

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

 

 

Page

 

 

 

ARTICLE I

DEFINITIONS

2

 

 

 

1.1

Account

2

 

 

 

1.2

Beneficiary

2

 

 

 

1.3

Board of Directors

2

 

 

 

1.4

Code

2

 

 

 

1.5

Committee

2

 

 

 

1.6

Company

2

 

 

 

1.7

Compensation

2

 

 

 

1.8

Deferred Compensation Distribution

3

 

 

 

1.9

Director

3

 

 

 

1.10

Disability

3

 

 

 

1.11

Distributable Amount

3

 

 

 

1.12

Distribution Event

3

 

 

 

1.13

Eligible Individual

3

 

 

 

1.14

Employee

3

 

 

 

1.15

Fund

3

 

 

 

1.16

Investment Return

4

 

 

 

1.17

Participant

4

 

 

 

1.18

Participating Company

4

 

 

 

1.19

Payment Commencement Date

4

 

 

 

1.20

Plan

4

 

 

 

1.21

Plan Year

4

 

 

 

ARTICLE II

PARTICIPATION

4

 

 

 

2.1

Participation

4

 

 

 

ARTICLE III

DEFERRAL ELECTIONS

5

 

 

 

3.1

Deferral of Deferred Compensation Distributions

5

 

 

 

3.2

Investment Elections

5

 

 

 

ARTICLE IV

ACCOUNTS

6

 

 

 

4.1

Participant Accounts

6

 

i

--------------------------------------------------------------------------------


 

ARTICLE V

VESTING

7

 

 

 

5.1

Vesting of Accounts

7

 

 

 

ARTICLE VI

GENERAL DUTIES

7

 

 

 

6.1

Trustee Duties

7

 

 

 

6.2

Remittance of Contributions

7

 

 

 

6.3

Department of Labor Determination

7

 

 

 

ARTICLE VII

DISTRIBUTIONS

7

 

 

 

7.1

Distribution Options

7

 

 

 

7.2

Distribution due to Termination of Employment or Long-Term Disability

7

 

 

 

7.3

Scheduled and Unscheduled In-Service Withdrawals and Accelerated Post
Termination Distributions

9

 

 

 

7.4

Unforeseeable Emergency

11

 

 

 

7.5

Inability to Locate Participant

12

 

 

 

ARTICLE VIII

ADMINISTRATION

12

 

 

 

8.1

Powers and Duties of the Committee

12

 

 

 

8.2

Additional Powers of the Committee

13

 

 

 

8.3

Construction and Interpretation

13

 

 

 

8.4

Information

13

 

 

 

8.5

Compensation, Expenses and Indemnity

13

 

 

 

8.6

Quarterly Statements

14

 

 

 

ARTICLE IX

CLAIMS PROCEDURE

14

 

 

 

9.1

Claim for Benefits

14

 

 

 

9.2

Notice of Denial

14

 

 

 

9.3

Review of Claim

14

 

 

 

9.4

Decision After Review

14

 

 

 

9.5

Legal Action

15

 

 

 

9.6

Discretion of the Committee

15

 

 

 

ARTICLE X

MISCELLANEOUS

15

 

 

 

10.1

Unsecured General Creditor

15

 

 

 

10.2

Restriction Against Assignment

15

 

 

 

10.3

Withholding

16

 

 

 

10.4

Amendment, Modification, Suspension or Termination

16

 

 

 

10.5

Governing Law

16

 

ii

--------------------------------------------------------------------------------


 

10.6

Receipt or Release

16

 

 

 

10.7

Payments on Behalf of Persons under Incapacity

16

 

 

 

10.8

No Employment Rights

17

 

 

 

10.9

Headings, etc., Not Part of Agreement

17

 

 

 

10.10

Liability Between Company and Participating Companies

17

 

iii

--------------------------------------------------------------------------------


 

SEAGATE DEFERRED COMPENSATION SUB-PLAN

 

The Seagate Deferred Compensation Sub-Plan (the “Plan”) is hereby amended and
restated effective as of January 1, 2010 by Seagate US LLC (the “Company”) and
the Participating Companies (see Sections 1.6 and 1.18) for the purpose of
providing certain supplemental retirement benefits.

 

RECITALS

 

1.             The Company previously established the Plan for the benefit of
the members of the Board of Directors of the Company or Participating Companies,
and for a select group of management or highly compensated employees of the
Company and Participating Companies who were participants in the Seagate
Technology HDD Holdings Deferred Compensation Plan (also sometimes referred to
as the “Seagate Rollover Deferred Compensation Plan”), and who deferred the
receipt of amounts they would have otherwise received from the Seagate
Technology HDD Holdings Deferred Compensation Plan.

 

2.             Under the Plan, the Company and each Participating Company is
obligated to pay vested accrued benefits to the Plan participants and their
beneficiaries, to the extent applicable, from the general assets of the Company
and each Participating Company.

 

3.             The Company established an irrevocable trust (hereinafter called
the Trust) by entering into a trust agreement (the “Trust Agreement”) with Wells
Fargo Bank, N.A., (the “Trustee”).

 

4.             The Company and each Participating Company contributed assets to
the Trust with the intent that such contributions will be held by the Trustee
and invested, reinvested and distributed, all in accordance with the provisions
of this Plan and the Trust Agreement.

 

5.             The Company and each Participating Company intend that amounts
contributed to the Trust (and the earnings thereon) shall be used by the Trustee
to satisfy the respective liabilities of the Company and each Participating
Company under the Plan with respect to each Plan participant for whom an Account
has been established and such utilization shall be in accordance with the
procedures set forth herein.

 

6.             The Company intends that the Trust be a “grantor trust” with the
principal and income of the Trust treated as assets and income of the Company
and each Participating Company, as applicable, for Federal and state income tax
purposes.

 

7.             The Company and each Participating Company intend that their
respective share of the assets of the Trust shall at all times be subject to the
claims of the general creditors of the Company and each Participating Company,
as applicable, as provided in the Trust Agreement.

 

8.             The Company and each Participating Company intend that the
existence of the Trust shall not alter the characterization of the Plan as
“unfunded” for purposes of the Employee Retirement Income Security Act of 1974,
as amended (“ERISA”), and shall not be construed to provide income to Plan
participants under the Plan prior to actual payment of the vested accrued
benefits thereunder.

 

1

--------------------------------------------------------------------------------


 

9.             The Company intends that no amounts deferred under the Plan will
be subject to Section 409A of the Code, and that the Plan shall be interpreted,
operated and administered in accordance with that intent.

 

10.           The Company wishes to amend and restate the Plan to accurately
reflect the Company’s consistent interpretation, operation and administration of
the Plan terms.

 

NOW THEREFORE, the Company hereby amends and restates the Plan as follows:

 

ARTICLE I

 

DEFINITIONS

 

Whenever the following words and phrases are used in this Plan, with the first
letter capitalized, they shall have the meanings specified below:

 

1.1           Account. “Account” means, for each Participant, the bookkeeping
account maintained by the Committee that is credited with amounts equal to
(a) the portion of the Participant’s Deferred Compensation Distributions that he
or she elects to defer, and (b) adjustments to reflect deemed earnings pursuant
to Subsection 4.1(b).

 

1.2           Beneficiary. “Beneficiary” or “Beneficiaries” means the
beneficiary or beneficiaries last designated in writing by a Participant in
accordance with procedures established by the Committee from time to time to
receive the benefits specified hereunder in the event of the Participant’s
death. No Beneficiary designation shall become effective unless and until it is
filed with the Committee during the Participant’s lifetime.

 

1.3           Board of Directors. “Board of Directors” or “Board” means, unless
specified otherwise, the Board of Directors of the Company and each
Participating Company.

 

1.4           Code. “Code” means the Internal Revenue Code of 1986, as amended.
Reference to a section of the Code includes such section and any comparable
section or sections of any future legislation that amends, supplements or
supersedes such section.

 

1.5           Committee. “Committee” means the Committee appointed by The Board
of Directors of the Company to administer the Plan in accordance with
Article VIII.

 

1.6           Company. “Company” means Seagate US LLC, and any successor
thereto, or any entity in which Seagate US LLC, has a significant equity or
investment interest, and is designated as such by the Committee in its sole and
absolute discretion.

 

1.7           Compensation. “Compensation” means (i) the base salary,
commissions, bonuses and/or Directors fees that the Participant earns for
services rendered to the Company or a Participating Company and (ii) the
Deferred Compensation Distributions to which the Participant becomes entitled
during his or her period of employment with the Company or any Participating
Company.

 

2

--------------------------------------------------------------------------------


 

1.8           Deferred Compensation Distribution. “Deferred Compensation
Distribution” means a distribution which becomes payable to a Participant from
his or her account under the Seagate Technology HDD Holdings Deferred
Compensation Plan during such individual’s period of employment with the Company
or any Participating Company. Notwithstanding the foregoing provisions of this
Section 1.8 or any other provision of this Plan, “Deferred Compensation
Distribution” shall not include any distribution from a Participant’s account
under the Seagate Technology HDD Holdings Deferred Compensation Plan to the
extent such distribution consists of a security issued by an entity in which the
Participant is employed or by the parent of any such entity, and the Participant
shall not be permitted to defer any such security under this Plan.

 

1.9           Director. “Director” means a member of the Board.

 

1.10         Disability. “Disability” means total and permanent disability
within the meaning of the Company’s long-term disability plan.

 

1.11         Distributable Amount. “Distributable Amount” means the amount
credited to a Participant’s Account that is deemed to be invested under this
Plan in cash or marketable securities. Such amount shall be valued on the last
day of the calendar quarter immediately preceding the date on which the
Participant is to receive a distribution under Article VII or as soon as
administratively practicable thereafter, as determined in the sole and absolute
discretion of the Committee. Any portion of a Participant’s Account deemed to be
invested under this Plan in property other than cash or marketable securities
shall become part of the Participant’s Distributable Amount as soon as
practicable following the date on which such amounts become marketable
securities or are converted to cash.

 

1.12         Distribution Event. “Distribution Event” means, with respect to
each Participant, (a) the Participant’s termination of employment with the
Company or a Participating Company or termination of service on the Board of the
Company or a Participating Company, in the case of a Director (if the Director
is also an Employee, then such termination shall be the later of termination of
employment or service on a Board) for any reason, including Retirement, death or
Disability, or (b) a specific date, if specified by the Participant pursuant to
Article VII. A Participant’s Distribution Event election shall be made in
writing at such time, on such form and subject to such procedures as the
Committee may, in its sole and absolute discretion, specify from time to time.
Notwithstanding the foregoing, a Distribution Event will not be deemed to have
occurred if a Participant transfers employment from one Participating Company
and becomes employed by another Participating Company without any intervening
employment.

 

1.13         Eligible Individual. “Eligible Individual” means an Employee or
Director who is a participant in the Seagate Technology HDD Holdings Deferred
Compensation Plan.

 

1.14         Employee. “Employee” means a common law employee of the Company or
a Participating Company regularly-performing services in the United States.

 

1.15         Fund. “Fund” or “Funds” means one or more of the investment funds
selected by the Committee pursuant to Section 3.2.

 

3

--------------------------------------------------------------------------------


 

1.16                           Investment Return. “Investment Return” means, for
each fund, an amount equal to the pre-tax rate of gain or loss on the assets of
such Fund (net of applicable fund and investment charges) during each valuation
period, but not less frequently than monthly.

 

1.17                           Participant. “Participant” means any Eligible
Individual who has deferred the receipt of amounts he or she would otherwise
receive under the Seagate Technology HDD Holdings Deferred Compensation Plan in
accordance with Section 3.1.

 

1.18                           Participating Company. “Participating Company”
means any of the companies listed on Exhibit A hereto.

 

1.19                           Payment Commencement Date.

 

(a)                                  “Payment Commencement Date” means as soon
as administratively possible after either:

 

(i)            the first day of the month following the end of the calendar
quarter in which the Participant has a Distribution Event, or

 

(ii)           the January 1st most closely following the date on which the
Participant has a Distribution Event.

 

A Participant’s Payment Commencement Date under this Section 1.19(a) with
respect to any amounts distributed to such Participant under this Plan shall be
the date referred to in either Section 1.19(a)(i) or (ii) above, based on the
Participant’s initial distribution election under Section 7.1 with respect to
such amounts, or as subsequently changed by the Participant pursuant to an
election that occurs at least one year prior to the date on which the
Participant has a Distribution Event.

 

If a Participant has not elected a Payment Commencement Date under this
Section 1.19(a), the Payment Commencement Date shall be as soon as
administratively possible after the first day of the month following the end of
the calendar quarter in which the Participant has a Distribution Event.

 

1.20                           Plan. “Plan” means the Seagate Deferred
Compensation Sub-Plan, as set forth herein, now in effect, or as amended from
time to time.

 

1.21                           Plan Year. “Plan Year” means (a) January 1, 2002
through December 31, 2002, and (b) each subsequent calendar year.

 

ARTICLE II

 

PARTICIPATION

 

2.1                                 Participation.  An Eligible Individual shall
become a Participant in the Plan by electing to defer all or a portion of
amounts he or she would otherwise receive from the Seagate Technology HDD
Holdings Deferred Compensation Plan in accordance with Section 3.1.

 

4

--------------------------------------------------------------------------------


 

ARTICLE III

 

DEFERRAL ELECTIONS

 

3.1                                 Deferral of Deferred Compensation
Distributions.

 

(a)                                  Election to Defer. Each Eligible Individual
may elect to defer all or a portion of the Deferred Compensation Distributions
he or she would otherwise receive from the Seagate Technology HDD Holdings
Deferred Compensation Plan by filing an election with the Committee that
conforms to the requirements of this Section, on a form and at the times
approved by the Committee.

 

(1)           General Rule. An Eligible Individual may elect to defer any five
percent (5%) multiple of Deferred Compensation Distributions up to one hundred
percent (100%), and may make separate elections with respect to Deferred
Compensation Distributions that would otherwise be distributed from the Seagate
Technology HDD Holdings Deferred Compensation Plan in the form of (i) cash or
marketable securities, or (ii) other property that is not readily tradable on an
established securities market; provided, however, that no election shall be
effective to reduce the Deferred Compensation Distributions paid to an Eligible
Individual for a calendar year to an amount that would cause such Eligible
Individual’s Compensation to be less than the amount necessary to pay
(i) applicable employment taxes (e.g., FICA, hospital insurance) payable with
respect to amounts deferred hereunder, (ii) amounts necessary to satisfy any
other benefit plan withholding obligations, (iii) any resulting income taxes
payable with respect to Deferred Compensation Distributions that cannot be so
deferred, and (iv) any amounts necessary to satisfy any wage garnishment or
similar type obligations.

 

(b)                                 Effect of Election to Defer Deferred
Compensation Distributions. An election to defer Deferred Compensation
Distributions shall be effective as to any Deferred Compensation Distributions
which first become payable more than twelve (12) months after the date the
election form is filed with the Committee, or, in the case of any Deferred
Compensation Distributions which first become payable in 2002, for which an
election form was filed with the Committee on or before December 31, 2001.

 

(c)                                  Duration of Deferral Election. A
Participant’s election to defer Deferred Compensation Distributions made under
Subsection 3.1(a) shall remain in effect until he or she terminates such
deferral election with respect to Deferred Compensation Distributions, but only
to the extent those Deferred Compensation Distributions become payable more than
twelve (12) months after the date the Participant provides written notice of the
termination of his or her deferral election with the Committee.

 

3.2                                 Investment Elections. The Committee may, in
its sole and absolute discretion, provide each Participant with a list of
investment funds available for hypothetical investment, and the Participant may
designate, in a manner specified by the Committee, one or more Funds that his or
her Distributable Amount will be deemed to be invested in for purposes of
determining the amount of earnings to be credited to such Participant’s Account.
The Committee may, from time to time, in its sole and absolute discretion,
change the investment funds. The Investment Return of each such commercially
available fund shall be used to determine the

 

5

--------------------------------------------------------------------------------


 

amount of earnings to be credited to Participants’ Accounts under Subsection
4.1(b). In making the designation pursuant to this Section, the Participant may
specify that all or any one percent (1%) multiple of his or her Distributable
Amount be deemed to be invested in one or more of the Funds offered by the
Committee. Subject to such limitations and conditions as the Committee may
specify, a Participant may change the designation made under this Section each
business day, in such manner and at such time or times as the Committee shall
specify from time to time. If a Participant fails to elect a Fund under this
Section or if the Committee does not provide such Participant with a list of
Funds pursuant to this Section, then the Participant shall be deemed to have
elected a money market or similar fund. The Company may, but need not, acquire
investments corresponding to those designated by the Participants hereunder, and
it is not under any obligation to maintain any investment it may make. Any such
investments, if made, shall be Company (or, if applicable, each Participating
Company) property in which no Participant shall have any interest.

 

ARTICLE IV

 

ACCOUNTS

 

4.1                                 Participant Accounts. The Committee shall
establish and maintain an Account for each Participant under the Plan. Each
Participant’s Account may be further divided into separate subaccounts
(“investment fund subaccounts”), corresponding to investment Funds elected by
the Participant pursuant to Section 3.2 or as otherwise determined by the
Committee to be necessary or appropriate for proper Plan administration. A
Participant’s Account shall be credited as follows:

 

(a)           As soon as administratively practicable after the day any Deferred
Compensation Distribution would have otherwise been paid to the Participant in
the absence of his or her deferral election under Article III, the Committee
shall credit the investment fund subaccounts of the Participant’s Account with
an amount equal to the portion of that Deferred Compensation Distribution which
has been deferred under this Plan pursuant to the Participant’s election; that
is, the portion of the Participant’s Distributable Amount that the Participant
has elected to be deemed to be invested in a certain type of investment Fund
shall be credited to the investment fund subaccount corresponding to that
investment Fund. Any portion of a Participant’s Account that is not a
Distributable Amount shall be deemed to be invested in the property, other than
cash or marketable securities, that comprised such Participant’s Deferred
Compensation Distribution at the time of its deferral under this Plan.

 

(b)           At such time or times as the Committee may determine, but not less
frequently than monthly, each investment fund subaccount of a Participant’s
Account shall be credited with earnings in an amount equal to that determined by
multiplying the balance credited to such investment fund subaccount as of the
last day of the preceding valuation period by the Investment Return for the
corresponding Fund selected by the Committee.

 

6

--------------------------------------------------------------------------------


 

ARTICLE V

 

VESTING

 

5.1                                 Vesting of Accounts.

 

A Participant’s Account under this Plan shall be one hundred percent (100%)
vested at all times.

 

ARTICLE VI

 

GENERAL DUTIES

 

6.1                                 Trustee Duties. The Trustee shall manage,
invest and reinvest the Trust Fund as provided in the Trust Agreement. The
Trustee shall collect the income on the Trust Fund, and make distributions
therefrom, all as provided in this Plan and in the Trust Agreement.

 

6.2                                 Remittance of Contributions. As soon as
administratively practicable after the close of each Plan quarter, the Company
and each Participating Company shall make a contribution constituting its
respective share to the Trust Fund to the extent that previous contributions to
the Trust Fund for the current Plan quarter are less than the total of the
Deferred Compensation Deferrals elected by each Participant plus Company
Contributions, if any, accrued as of the close of the current Plan quarter.

 

6.3                                 Department of Labor Determination. In the
event that any Participants are found to be ineligible, that is, not members of
a select group of management or highly compensated employees, according to a
determination made by the Department of Labor, the Committee may take whatever
steps it deems necessary, in its sole and absolute discretion, to equitably
protect the interests of the affected Participants.

 

ARTICLE VII

 

DISTRIBUTIONS

 

7.1                                 Distribution Options. Each Participant may
elect to receive his or her deferrals (and earnings thereon) either at
termination, Disability or at a specified date while employed (“Scheduled
In-Service Withdrawals”), subject to the provisions of this Article VII. The
election to receive payment of Deferred Compensation Distributions (and earnings
thereon) at termination is irrevocable.

 

7.2                                 Distribution due to Termination of
Employment or Long-Term Disability.

 

(a)           Normal Form of Distribution. Subject to Subsection 7.3(b) below,
in the event that a Participant’s employment terminates for any reason or the
Participant has a Disability, then the Participant’s Distributable Amount shall
normally be paid to the Participant (and after the Participant’s death to his or
her Beneficiary or Beneficiaries) in a cash lump sum payment payable on his or
her Payment Commencement Date. The portion of a Participant’s Account that is
not a Distributable Amount shall become a Distributable Amount as soon as

 

7

--------------------------------------------------------------------------------


 

practicable following the date such amounts become marketable securities or are
converted to cash, and such Distributable Amount shall then be paid to the
Participant (and after the Participant’s death to his or her Beneficiary or
Beneficiaries) in a cash lump sum payment

 

(b)                                 Optional Forms of Distribution

 

(1)           A Participant may, in lieu of a lump sum distribution specified in
subsection 7.2(a) above, elect any of the following optional forms of
distribution (subject to Subsection 7.2(c) below):

 

 

Form(s) of Distribution

 

 

12 quarterly installments

 

 

20 quarterly installments

 

 

40 quarterly installments

 

 

60 quarterly installments

 

 

If a Participant is eligible for and elects installment payments, then the
substantially equal quarterly installments shall begin on the Participant’s
Payment Commencement Date.

 

(2)           Upon a Participant’s termination of employment for any reason, all
of his or her Plan Year’s distribution elections will be cancelled in favor of
the most recent termination distribution election, provided that such election
was made at least one (1) year prior to the Participant’s termination;
otherwise, the most recent distribution election made by the Participant one
(1) or more years prior to the date of his or her termination shall govern.

 

(c)                                  Distribution Elections.

 

(1)           A Participant may make such distribution election by completing a
form approved by and filed with the Committee by the established enrollment
deadline (or such other period as the Committee may establish from time to time)
of the date the Eligible Individual first becomes a Participant. A Participant
may change his or her form of distribution under this Section, provided that he
or she files the change with the Committee at least one (1) year prior to his or
her Payment Commencement Date.

 

(2)           Notwithstanding the foregoing, if the Participant’s Distributable
Amount is Fifty Thousand Dollars ($50,000) or less, the Distributable Amount
shall automatically be distributed in the form of a cash lump sum on the
Participant’s Payment Commencement Date.

 

(3)           If the Participant’s Distributable Amount is paid in installments,
then the Participant’s Account shall continue to be credited with earnings
pursuant to Subsection 4.1(c), and the installment amount shall be adjusted
annually to reflect gains and losses until all amounts credited to his or her
Account under the Plan have been distributed.

 

(4)           Amounts payable pursuant to this Section shall be subject to the
limitation on payout under Section 7.5.

 

8

--------------------------------------------------------------------------------


 

(d)                                 Death while Receiving Benefits. If the
Participant dies prior to receiving any or all of his or her Account, such
Participant’s Distributable Amount shall be paid to his or her Beneficiary or
Beneficiaries in a cash lump sum payment including all vested and unvested
Company Contributions.

 

7.3                                 Scheduled and Unscheduled In-Service
Withdrawals and Accelerated Post Termination Distributions.

 

(a)                                  Scheduled In-Service Withdrawals. A
Participant may, with respect to one or more of his or her Deferred Compensation
Distributions deferred under this Plan, specify a withdrawal (a “Scheduled
In-Service Withdrawal”) of all of his or her Distributable Amount, including any
amounts credited with respect to such deferrals pursuant to Subsection 4.1(d),
subject to the following restrictions:

 

(1)           A Participant’s Scheduled In-Service Withdrawal election must
specify a Scheduled In-Service Withdrawal date that is at least two (2) years
after the date the Deferred Compensation Distribution would have otherwise
become payable to the Participant in the absence of his or her deferral election
under this Plan. A Participant may amend or postpone to a later future year his
or her Scheduled In-Service Withdrawal election (including, without limitation,
the form and/or timing of the distribution); provided, however, such amendment
or postponement (i) occurs with at least one (1) year’s advance notice thereof,
and (ii) the newly-elected In-Service Withdrawal date is at least two (2) years
from the date of such amendment or postponement and at least two (2) years
beyond the date such distribution would have otherwise become payable to the
Participant in the absence of his or her deferral election under this Plan.

 

(2)           The election to take a Scheduled In-Service Withdrawal shall be
made by completing a form approved by and filed with the Committee.

 

(3)           Subject to Section 7.5, payment of a Scheduled In-Service
Withdrawal shall be made in either a single lump sum or in annual installments
over a two (2), three (3), four (4) or five (5)-year period or in the manner and
over the time periods described under Section 7.2(b) (as elected by the
Participant); provided, however, that if a Participant’s Distributable Amount
with respect to a total distribution for a Scheduled In-Service Withdrawal is
Twenty-Five Thousand Dollars ($25,000) or less, payment will be in the form of a
single lump sum. Lump sum distributions shall be paid in January of the year
specified on the election form. Annual installment distributions shall commence
in January of the year specified on the election form and shall continue to be
paid as soon as administratively practicable following the end of the calendar
year for the duration elected on the election form.

 

(4)           A Participant’s Scheduled In-Service Withdrawal election shall
become void and of no effect upon termination of the Participant’s employment
with the Company or a Participating Company for any reason before the
Participant’s Scheduled In-Service Withdrawal date. In such event, the
distribution provisions of Section 7.2 shall apply. A Participant shall not be
deemed to have terminated employment with the Company if the Participant
transfers employment from one Participating Company and becomes employed by
another Participating Company without any intervening employment.

 

9

--------------------------------------------------------------------------------


 

(b)                                 Unscheduled In-Service Withdrawals and
Accelerated Post-Termination Distributions. Participants may request to withdraw
amounts from their Distributable Amount prior to termination of employment with
the Company or a Participating Company (an “Unscheduled In-Service Withdrawal”)
or, after having terminated employment with the Company and all Participating
Companies, to accelerate the payment of Distributable Amounts that would
otherwise be paid in installment distributions in accordance with
Section 7.2(b) (an “Accelerated Post-Termination Distribution”). A Participant
shall not be deemed to have terminated employment with the Company or any
Participating Company if the Participant transfers employment from the Company
or a Participating Company and becomes employed by another Participating Company
or the Company without any intervening employment Upon receiving a request for
an Unscheduled In-Service Withdrawal request or an Accelerated Post-Termination
Distribution, the Committee shall authorize such withdrawal or distribution
subject to the following restrictions:

 

(1)           The election to take an Unscheduled In-Service Withdrawal or an
Accelerated Post-Termination Distribution shall be made by completing a form
approved by and filed with the Committee.

 

(2)           The amount payable to a Participant in connection with an
Unscheduled In-Service Withdrawal or an Accelerated Post-Termination
Distribution shall equal ninety percent (90%) of the requested amount and,
accordingly, shall not exceed ninety percent (90%) of the Distributable Amount
Any In-Service Withdrawal or Accelerated Post-Termination Distribution shall be
calculated as of the end of the calendar month immediately preceding the month
in which such withdrawal or distribution is made. The amount of the In-Service
Withdrawal or Accelerated Post-Termination Distribution (and not the forfeited
amount) shall be reduced by subject to applicable Federal and state income tax
withholding.

 

(3)           If a Participant receives an Unscheduled In-Service Withdrawal or
Accelerated Post-Termination Distribution: the remaining portion of the
requested amount, as applicable (i.e., ten percent (10%) of such amount), shall
be permanently forfeited, and the Company shall have no obligation to the
Participant or to his or her Beneficiary or Beneficiaries with respect to such
forfeited amount.

 

(4)           If a Participant receives an Unscheduled In-Service Withdrawal,
the Participant shall be ineligible to make any new deferral elections in the
Plan for the balance of the Plan Year in which the Unscheduled In-Service
Withdrawal occurs and all of the following Plan Year.

 

(5)           An Unscheduled In-Service Withdrawal or Accelerated
Post-Termination Distribution of the Participant’s Distributable Amount pursuant
to this Section shall be made pro rata from his or her assumed investments
according to the balances in such investments. Subject to the foregoing and
subject to the Committee’s approval, payment of any amount with respect to which
a Participant has filed a request under this Section shall be made in a single
cash lump sum as soon as administratively practicable after such withdrawal or
distribution is approved.

 

10

--------------------------------------------------------------------------------


 

7.4                                 Unforeseeable Emergency.

 

(a)                                  Triggering an Unforeseeable Emergency. The
Committee may, in its sole and absolute discretion, accelerate the date of
distribution of a Participant’s Distributable Amount due to an unforeseeable
emergency at any time without penalty. An unforeseeable emergency withdrawal may
be granted only for an unforeseeable, severe financial condition resulting from
(1) a sudden and unexpected illness or accident of the Participant or his or her
dependent (as defined in Code Section 152(a)); (2) loss of the Participant’s
property due to casualty; or (3) other similar extraordinary and unforeseeable
circumstances arising as a result of events beyond the control of the
Participant, but which may not be relieved through other available resources of
the Participant, as determined by the Committee, in its sole and absolute
discretion. If a Participant receives a distribution pursuant to this Section,
the Participant shall be ineligible to participate in the Plan for the balance
of the Plan Year in which the distribution occurs and all of the following Plan
Year.

 

(b)                                 Distribution Attributable to an
Unforeseeable Emergency. Unless the Committee, in its sole and absolute
discretion, determines otherwise, distribution pursuant to this Section of less
than the Participant’s entire interest in the Plan shall be made pro rata from
his or her assumed investments according to the balances in such investments.
Subject to the foregoing, payment of any amount with respect to which a
Participant has filed a request under this Section shall be made in a single
cash lump sum as soon as administratively practicable after the Committee
approves the Participant’s request.

 

(c)                                  Section 162(m) Limitation. If the Committee
determines in good faith that there is a reasonable likelihood that all or any
portion of any payment of benefits under this Article VII to a Participant would
not be deductible for Federal income tax purposes by the Company or a
Participating Company, as applicable, because of a limitation on the total
amount of the Participant’s deductible compensation from the Company or a
Participating Company, as applicable, including any other such compensation
already paid to the Participant earlier in the same fiscal year of the Company
or a Participating Company, as applicable, the following shall apply:

 

(1)           Payment of the non-deductible amount shall be deferred until the
first day of the following fiscal year of the Company or a Participating
Company, as applicable;

 

(2)           If the amount deferred under Subsection 7.5(a) above would exceed
the limitation of the total amount of the Participant’s deductible compensation
from the Company or a Participating Company, as applicable, for the following
fiscal year, the excess shall be deferred to the first day of the succeeding
fiscal year in which the deductibility of compensation paid or payable to the
Participant will not be so limited, subject to Subsection 7.5(c) below;

 

(3)           In no event shall any payment be deferred under this Section more
than three (3) years from the date scheduled for payment under this Article VII;
and

 

(4)           Adjustment for earning shall continue to be applied under
Subsection 4.1(d) during the period of deferral under this Section.

 

11

--------------------------------------------------------------------------------


 

7.5                                 Inability to Locate Participant.  In the
event that the Committee is unable to locate a Participant or Beneficiary within
two (2) years following the Participant’s Distribution Event, the amount
allocated to the Participant’s Deferral Account shall be forfeited. If, after
such forfeiture, the Participant or Beneficiary later claims such benefit, such
benefit (calculated immediately prior to the forfeiture) shall be reinstated
without interest or earnings.

 

ARTICLE VIII

 

ADMINISTRATION

 

8.1                                 Powers and Duties of the Committee.

 

(a)                                  The Seagate Benefits Administrative
Committee (the “Committee”) shall administer the Plan in accordance with the
Seagate Benefits Administrative Committee Charter, and as such Charter many be
amended from time to time. In addition, the Committee, on behalf of the
Participants and their Beneficiaries, shall enforce the Plan in accordance with
its terms, shall be charged with the general administration of the Plan and
shall have all powers necessary to accomplish its purposes, including, but not
by way of limitation, the following:

 

(1)           To select the funds to be in accordance with Section 3.2 hereof;

 

(2)           To construe and interpret the terms and provisions of this Plan;

 

(3)           To amend, modify, suspend or terminate the Plan in accordance with
Section 9.4;

 

(4)           To compute and certify the amount and kind of benefits payable to
Participants and their Beneficiaries and to direct the Trustee as to the
distribution of Plan assets;

 

(5)           To maintain all records that may be necessary for the
administration of the Plan;

 

(6)           To provide for the disclosure of all information and the filing or
provision of all reports and statements to Participants, Beneficiaries or
governmental agencies as shall be required by law;

 

(7)           To make and publish such rules for the regulation of the Plan and
procedures for the administration of the Plan as are not inconsistent with the
terms hereof;

 

(8)           To appoint a plan administrator or any other agent, and to
delegate to them such powers and duties in connection with the administration of
the Plan as the Committee may from time to time prescribe; and

 

(9)           To amend, modify or suspend the Trust, subject to the terms and
conditions of the Trust Agreement.

 

12

--------------------------------------------------------------------------------


 

8.2                                 Additional Powers of the Committee.

 

In addition to the powers enumerated in Section 8.1, the Committee shall have
the following powers:

 

(a)           To establish and revise, from time to time, the Charter governing
the operation of the Committee, subject to the same restrictions under
Section 9.4 applicable to the Committee’s authority to amend the Plan;

 

(b)           To elect successor members to the Committee, when any other
individual ceases to be a member of the Committee; and

 

(c)           To perform all other acts deemed by the members of the Committee
to be necessary or appropriate for the execution of their duties as members of
the Committee.

 

8.3                                 Construction and Interpretation. The
Committee shall have full discretion to construe and interpret the terms and
provisions of this Plan, which interpretation or construction shall be final and
binding on all parties, including but not limited to the Company, any
Participating Company, and any Participant or Beneficiary.

 

8.4                                 Information. To enable the Committee to
perform its functions, the Company and each Participating Company, as
applicable, shall supply full and timely information to the Committee on all
matters relating to the Compensation of all Participants, their death or other
cause of termination, and such other pertinent facts as the Committee may
reasonably require.

 

8.5                                 Compensation, Expenses and Indemnity.

 

(a)           The members of the Committee shall serve without compensation for
their services hereunder.

 

(b)           The Committee is authorized at the expense of the Company and each
Participating Company, on a pro rata basis based on the total number of
Participants (if elected by the Company) to employ such legal counsel as it may
deem advisable to assist in the performance of its duties hereunder. Expenses
and fees in connection with the administration of the Plan shall be paid by the
Company and each Participating Company.

 

(c)           To the extent permitted by applicable state law, the Company and
each Participating Company, on a pro rata basis, based on the total number of
Participants shall indemnify and save harmless the Committee and each member
thereof, the Boards and any delegate of the Committee who is an employee of the
Company and each Participating Company based on total number of Participants
against any and all expenses, liabilities and claims, including legal fees to
defend against such liabilities and claims arising out of their discharge in
good faith of responsibilities under or incident to the Plan, other than
expenses and liabilities arising out of willful misconduct or gross negligence.
This indemnity shall not preclude such further indemnities as may be available
under insurance purchased by the Company or a Participating Company or provided
by the Company or a Participating Company under any bylaw, agreement or
otherwise, as such indemnities are permitted under state law.

 

13

--------------------------------------------------------------------------------


 

8.6           Quarterly Statements. Under procedures established by the
Committee, a Participant shall receive a statement with respect to such
Participant’s Account at least quarterly.

 

ARTICLE IX

 

CLAIMS PROCEDURE

 

9.1           Claim for Benefits.  Any claim for benefits under this Plan must
be submitted in writing to the Committee no later than 90 days after the date on
which the event that caused the claim to arise occurred .  If a claim for
benefits is wholly or partially denied, the Committee, or its delegate, shall so
notify the claimant within 90 days after receipt of the claim.  If the Committee
determines that an extension is necessary, the Committee will notify the
claimant within the initial 90-day period that the Committee needs up to an
additional 90 days to review the claim.  In the case of a claim for disability
benefits, the Committee shall notify the claimant within 45 days after the claim
is received unless the Committee determines that an extension of time for
processing is required due to matters beyond the control of the Plan, in which
case written notice of the extension shall be furnished to the claimant prior to
termination of the original 45-day period.  Such extension shall not exceed 30
days from the end of the initial period.  If, prior to the end of the first
30-day extension period, the Committee determines that, due to matters beyond
the control of the Plan, an additional extension of time for processing is
required, written notice of a second 30-day extension shall be furnished to the
claimant prior to termination of the first 30-day extension.

 

9.2           Notice of Denial.  The notice of denial shall be written in a
manner calculated to be understood by the claimant and shall contain (a) the
specific reason or reasons for denial of the claim, (b) specific references to
the pertinent Plan provisions upon which the denial is based, (c) a description
of any additional material or information necessary to perfect the claim
together with an explanation of why such material or information is necessary
and (d) an explanation of the claims review procedure and time limits, including
a statement of the claimant’s right to bring a civil action under section
502(a) of ERISA following an adverse benefit determination on review.  In the
case of a claim for disability benefits, the notification shall also advise the
claimant whether the Committee’s denial relied upon any specific rule,
guideline, protocol or scientific or clinical judgment.  The decision or action
of the Committee shall be final, conclusive and binding on all persons having
any interest in the Plan, unless a written appeal is filed as provided in
Section 10.3 hereof.

 

9.3           Review of Claim.  Within 60 days after the receipt by the claimant
of notice of denial of a claim, the claimant may (a) file a request with the
Committee that it conduct a full and fair review of the denial of the claim,
(b) receive, upon request and free of charge, reasonable access to, and copies
of, all documents, records, and other information relevant to the claim for
benefits, and (c) submit questions and comments to the Committee in writing.

 

9.4           Decision After Review.  Within 60 days after the receipt of a
request for review under Section 10.3, the Committee, or its delegate, shall
deliver to the claimant a written decision with respect to the claim, except
that if there are special circumstances which require more time for processing,
the 60-day period shall be extended to 120 days upon notice to that effect to
the claimant.  The decision shall be written in a manner calculated to be
understood by

 

14

--------------------------------------------------------------------------------


 

the claimant and shall (a) include the specific reason or reasons for the
decision, (b) contain a specific reference to the pertinent Plan provisions upon
which the decision is based, (c) a statement that the claimant is entitled to
receive, upon request and free of charge, reasonable access to, and copies of,
all documents, records, and other information relevant to the claim for
benefits, and (d) a statement of the claimant’s right to bring a civil action
under section 502(a) of ERISA.  In the case of a claim for disability benefits,
the notice shall set forth:  (1) whether the Committee’s denial relied upon any
specific rule, guideline, protocol or scientific or clinical judgment; and
(2) the following statement: “You and your Plan may have other voluntary
alternative dispute resolution options, such as mediation.  One way to find out
what may be available is to contact your local U.S. Department of Labor Office
and your State insurance regulatory agency.”

 

9.5           Legal Action.  A claimant may not bring any legal action relating
to a claim for benefits under the Plan unless and until the claimant has
followed the claims procedures under the Plan and exhausted his or her
administrative remedies under such claims procedures.

 

9.6           Discretion of the Committee.  All interpretations, determinations
and decisions of the Committee, or its delegate, with respect to any claim shall
be made in its sole discretion, and shall be final and conclusive.

 

ARTICLE X

 

MISCELLANEOUS

 

10.1         Unsecured General Creditor. Participants and their Beneficiaries,
heirs, successors, and assigns shall have no legal or equitable rights, claims,
or interests in any specific property or assets of the Company or a
Participating Company. No assets of the Company or a Participating Company shall
be held in any way as collateral security for the fulfilling of the obligations
of the Company or a Participating Company under this Plan. Any and all of the
assets of the Company and the Participating Companies shall be, and remain, the
general unpledged, unrestricted assets of the Company and the Participating
Companies. The obligation of the Company and each Participating Company under
the Plan shall be merely that of an unfunded and unsecured promise to pay money
in the future, and the rights of the Participants and Beneficiaries shall be no
greater than those of unsecured general creditors.

 

10.2         Restriction Against Assignment. The Company and each Participating.
Company shall pay all amounts payable hereunder only to the person or persons
designated by the Plan and not to any other person or corporation. No part of a
Participant’s Account shall be liable for the debts, contracts, or engagements
of any Participant, his or her Beneficiary, or successors in interest, nor shall
a Participant’s Account be subject to execution by levy, attachment, or
garnishment or by any other legal or equitable proceeding, nor shall any such
person have any right to alienate, anticipate, commute, pledge, encumber, or
assign any benefits or payments hereunder in any manner whatsoever. If any
Participant, Beneficiary or successor in interest is adjudicated bankrupt or
purports to anticipate, alienate, sell, transfer, assign, pledge, encumber or
charge any distribution or payment from the Plan, voluntarily or involuntarily,
the Committee, in its sole and absolute discretion, may cancel such distribution
or payment (or any part thereof) to

 

15

--------------------------------------------------------------------------------


 

or for the benefit of such Participant, Beneficiary or successor in interest in
such manner as the Committee shall direct.

 

10.3         Withholding. There shall be deducted from each payment made under
the Plan, all taxes that are required to be withheld by the Company or each
Participating Company, as applicable, in respect to such payment. The Company or
each Participating Company, as applicable, shall have the right to reduce any
payment by the amount of cash sufficient to provide the amount of said taxes.

 

10.4         Amendment, Modification, Suspension or Termination. Notwithstanding
any other provision of this Plan to the contrary, Seagate US LLC shall be the
sponsor of the Plan, but the Board of Directors of New SAC, a Cayman Islands
Limited Company (“New SAC”) shall be the entity that has the power to amend and
terminate the Plan and appoint members of the Committee. Furthermore, the Board
of Directors of New SAC hereby delegates to the Committee the authority to adopt
and execute any amendment to the Plan that the Board of New SAC could otherwise
adopt under the provisions of this Section 9.4; provided that any such amendment
(1) does not abridge the power of the Board of Directors of New SAC to amend the
Plan or the Charter of the Committee (including any amendment of the Plan or
Charter that such Board intends to supersede any amendment of the Committee) or
to appoint or remove members of the Committee, and (2) does not significantly
increase the benefits payable to members of the Committee, except in their
capacity as members of a broad class of employees for whom benefits are being
increased. Any such amendment shall be stated in an instrument in writing,
executed in the same manner as the Plan.

 

The Committee may amend, modify, suspend or terminate the Plan in whole or in
part, except that no amendment, modification, suspension or termination shall
have any retroactive effect to reduce any amounts allocated to a Participant’s
Account, provided that a termination or suspension of the Plan or any Plan
amendment or modification that will significantly increase costs to the Company
shall be approved by the Board. In the event that this Plan is terminated, the
timing of the disposition of the amounts credited to a Participant’s Account
shall occur in accordance with Section 7.2, subject to earlier distribution at
the discretion of the Committee.

 

10.5         Governing Law. This Plan shall be construed, governed and
administered in accordance with the internal substantive laws of the State of
California (other than the choice of law principles)

 

10.6         Receipt or Release. Any payment to a Participant or the
Participant’s Beneficiary in accordance with the provisions of the Plan shall,
to the extent thereof, be in full satisfaction of all claims against the
Committee, the Company and each Participating Company. The Committee may require
such Participant or Beneficiary, as a condition precedent to such payment, to
execute a receipt and release to such effect.

 

10.7         Payments on Behalf of Persons under Incapacity. In the event that
any amount becomes payable under the Plan to a person who, in the sole judgment
of the Committee, is considered by reason of physical or mental condition to be
unable to give a valid receipt therefore, the Committee may direct that such
payment be made to any person found by the Committee, in its sole judgment, to
have assumed the care of such person. Any payment made

 

16

--------------------------------------------------------------------------------


 

pursuant to such determination shall constitute a full release and discharge of
the Committee, the Company and each Participating Company.

 

10.8         No Employment Rights. Participation in this Plan shall not confer
upon any person any right to be employed by the Company or any Participating
Company or any other right not expressly provided hereunder.

 

10.9         Headings, etc., Not Part of Agreement. Headings and subheadings in
this Plan are inserted for convenience of reference only and are not to be
considered in the construction of the provisions hereof.

 

10.10       Liability Between Company and Participating Companies. The Company
and each Participating Company shall each be solely liable for liabilities
relating to, resulting from and arising out of its own Employees’ or Directors’
participation in the Plan.

 

IN WITNESS WHEREOF, the Seagate Benefits Administrative Committee, by its duly
authorized officer, executed this restated Plan on December 21, 2009.

 

 

 

SEAGATE BENEFITS ADMINISTRATIVE COMMITTEE

 

 

 

 

 

By:

/s/ JOY NYBERG

 

Title: Vice President Compensation and Benefits

 

17

--------------------------------------------------------------------------------


 

EXHIBIT A

 

PARTICIPATING COMPANIES

 

Seagate RSS LLC

 

Seagate Technology (US) Holdings, Inc.

 

Seagate Removable Storage Solutions (US) Holdings, Inc.

 

XIOTech Corporation

 

Seagate Technology LLC

 

Seagate Removable Storage Solutions LLC

 

Seagate Technology Investment Holdings LLC

 

18

--------------------------------------------------------------------------------